El Juez PresideNte Sr. HerNÁNdez,
emitió la opinión del tribunal.
*129Por escritura pública otorgada en 9 de noviembre de 1911 ante el Notario Don Rafael Arce Rollet, Don Lnis Toro Pas-sarell, como Presidente de la “Porto Rican Leaf Tobacco Co., ’ ’ canceló hipotecas constituidas a favor de dicha corpora-ción sobre tres fincas rústicas sitas en el término municipal de Gurabo; y presentada copia de dicha escritura al Registrador de la Propiedad de Caguas, verificó éste las inscripciones de cancelación con el defecto subsanable de no haberse acredita-do debidamente las facultades que por el Board de Directo-res de la Porto Rican Leaf Tobacco Co. le fueron conferidas a su Presidente Don Luis Toro Passerell para cancelar dichas hipotecas, según así lo hizo constar en nota de veinte de- diciembre del año citado.
La expresada nota ha sido recurrida en cuanto al defecto subsanable en la misma apuntado.
Examinada la escritura de cancelación, aparece de la mis-ma que en el artículo 4o. del Reglamento de la “Porto Rican Leaf Tobacco. Co.” se consignó que su Presidente podía dar y cobrar créditos y aceptar y cancelar las hipotecas que los garantizaran; y como el Registrador de Caguas reconoce que.-Don Luis Toro Passarell es Presidente de dicha corporación,, cuyo carácter también está justificado, es indudable que aquél tiene la facultad de cancelar hipotecas de que ha hecho uso al otorgar la escritura de que se trata.
Por las razones expuestas, debe revocarse la nota del Re-gistrador de la Propiedad de Caguas en la parte que -ha sido recurrida y declararse que la escritura de cancelación de hi-potecas es inscribible sin el defecto subsanable apuntado.

Revocada.

Jueces concurrentes: Sres. Asociados MacLeary, Wolf, del Toro y Aldrey.